    Case: 3:18-cv-50284 Document #: 127 Filed: 03/16/21 Page 1 of 1 PageID #:455




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                               WESTERN DIVISION

Clarissa Riddle, et al.                     )
                                            )
                Plaintiffs,                 )      Case No: 18 C 50284
                                            )
        v.                                  )
                                            )      Judge Iain D. Johnston
Adam Burt, et al.,                          )
                                            )
                Defendants.                 )

                                           ORDER

        On 2/25/2021 Magistrate Judge Jensen entered a Report and Recommendation [126] that
a default judgment be entered against defendants Adam Burt and Anthony Yeager and (1) in favor
of plaintiff Clarissa Riddle in the total amount of $350,000, with defendants Burt and Yeager
jointly and severally liable for the $250,000 compensatory damages portion and each liable for
half of the $100,000 punitive damages portion; and (2) in favor of plaintiff Jason Riddle in the
total amount of $45,000, with defendants Burt and Yeager jointly and severally liable for the
$30,000 compensatory damages portion and each liable for half of the $15,000 punitive damages
portion. No party objected by the 3/11/2021 deadline. An order of default previously issued
against defendants Burt and Yeager. Dkts. 64, 85. The Court has reviewed the Report and
Recommendation, which addresses both the basis of liability and determination of an appropriate
award of damages based on testimony Magistrate Judge Jensen obtained during a prove-up hearing
held 12/2/2020. In the absence of any objection by any party, and after having reviewed de novo
the Report and Recommendation, the Court adopts in full the Report and Recommendation [126].
Judgement shall issue separately. Civil case terminated.




Date: March 16, 2021                By:     _________________________________
                                            Iain D. Johnston
                                            United States District Judge
